Citation Nr: 1010660	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder to include schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1970 to 
October 1971, including service in the Republic of Vietnam 
from July 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem which denied the Veteran's requests to reopen 
his claim for service connection for PTSD and an acquired 
psychiatric disorder to include schizophrenia.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was last denied 
in an August 2003 rating decision as the competent medical 
evidence of record did not contain a current diagnosis of 
PTSD.

2.  The evidence received since the August 2003 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for PTSD and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The claim for service connection claim for an acquired 
psychiatric disorder to include schizophrenia was last denied 
in an August 1999 rating decision as the competent medical 
evidence of record did not establish that this condition was 
incurred in or aggravated by service and was not present 
within one year of discharge; entitlement to service 
connection for a psychiatric disability had been denied in a 
July 1976 Board decision, a March 1982 rating decision, an 
October 1982 rating decision, and July 1983 Board.

4.  Evidence received since the August 1999 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
an acquired psychiatric disorder to include schizophrenia and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the August 2003 rating decision 
denying service connection for PTSD is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The August 1999 rating decision denying service 
connection for an acquired psychiatric disorder to include 
schizophrenia is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

4.  Evidence received since the August 1999 rating decision 
denying service connection for an acquired psychiatric 
disorder to include schizophrenia is not new and material.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice in a new and material evidence claim must notify 
a claimant of the evidence and information (1) that is 
necessary to reopen the claim and (2) that is necessary to 
establish entitlement to the underlying benefit.  The VCAA 
requires, in the context of a claim to reopen, that VA look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Veteran was provided with VCAA notice in a January 2005 
letter.  This letter informed him of the evidence required to 
substantiate his service connection claims for PTSD and 
paranoid schizophrenia.  This letter informed him of what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance VA could provide in obtaining 
evidence.  In addition, this letter informed him that he 
should submit any information relevant to his claims.  

The January 2005 letter also informed the Veteran that his 
claims to establish service connection for PTSD and 
schizophrenia had been previously denied.  This letter 
informed him of the need for new and material evidence to 
reopen this claim, provided regulatory definitions of "new" 
and "material" and informed him of the bases for the prior 
denials.  This letter met the duty to notify the Veteran in 
accordance with Kent.

This letter provided proper preadjudication notice to the 
Veteran accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
second and third elements of proper Dingess notice were 
provided in the January 2005 letter.  The remaining elements 
of proper Dingess notice were provided in the March 2006 
letter, after the initial adjudication of the Veteran's 
claim.  This claim was not readjudicated after the issuance 
of the March 2006 letter.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, supra. 
There was a timing deficiency with the March 2006 letter that 
was not cured by readjudication.  However, as the claims are 
not being reopened, and no rating or effective date is being 
assigned, he has suffered no prejudice from the deficiency 
with regard to these elements.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records, his VA treatment 
records, Social Security Administration (SSA) records and 
various private treatment records have been obtained.  A VA 
psychiatric examination was conducted in July 2003.  He is 
not entitled to additional VA examinations prior to reopening 
the claims.  38 C.F.R. § 3.159(c)(4)(iii) (2009).

As neither the Veteran nor his representative have indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with the consideration of the 
Veteran's claims.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic diseases such as psychosis may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that a veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

VA regulations also provide that personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.

In addition, the law and regulations provide that 
compensation shall not be paid if the claimed disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

If VA either receives or associates with a claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim at any time after VA issues a decision on a 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  
These official service department records include service 
records that are related to a claimed in-service event, 
injury or disease, regardless of whether such records mention 
a veteran by name.  38 C.F.R. § 3.156(c)(i).

Factual Background

A November 1969 service entrance examination was negative for 
any relevant abnormalities and the Veteran denied nervous 
trouble of any sort in an accompanying Report of Medical 
History (RMH).  An October 1971 discharge examination was 
also negative for any relevant abnormalities and he again 
denied suffering from nervous trouble of any sort in an 
accompanying RMH.  His remaining service treatment records 
are negative for any complaints, treatments or diagnoses of 
any psychiatric disorder.

An April 1975 statement from an emergency room physician 
indicates that the Veteran had presented with complaints of 
headaches and insomnia.  He appeared to be dehydrated, was 
very nervous and was noted to be an alcoholic.  A complete 
physical was not conducted during that visit and that the 
Veteran did not follow-up with his office for additional care 
as instructed.

In a May 1975 VA hospitalization summary, the Veteran 
reported that his first "nervous attack" occurred after 
returning home from service when he panicked after some 
firecrackers were shot off.  He reported feeling severe 
anxiety during his last two weeks in Vietnam.  Auditory 
hallucinations, ideas of reference, and illusions that things 
he looked at lost color were also reported.  He was observed 
to be depressed.  A diagnosis of psychotic depressive 
reaction was made.

Complaints of headaches were noted in an August 1975 VA 
neurological examination.  No neurological disorder was 
found.

In his January 1976 substantive appeal, the Veteran reported 
that a nervous condition and depression began in the later 
months of his Vietnam tour.

A May 1978 VA treatment note revealed a diagnosis of a 
depressive state.  A July 1978 VA provider noted that the 
Veteran's affect was slightly inappropriate as he smiled a 
great deal, that his responses to questions were very vague 
and tangential and that he was grandiose.  An impression of 
rule-out schizophrenia was made.

Complaints of recurring flashbacks and nightmares about 
Vietnam were reported in a February 1981 private 
hospitalization note.  These symptoms had occurred 
intermittently over the past ten years.  The examiner noted 
that his thought processes were difficult to follow at times.  
A final diagnosis of paranoid schizophrenia was made in March 
1981.

The Veteran reported being nervous and under stress for the 
past 10 years in a March 1981 VA treatment note.

A VA psychological evaluation was conducted in June 1981.  
The examiner noted that the Veteran's performance on 
psychological testing revealed that the was functioning in a 
"fake-bad" pattern and that his very open and frank 
reporting of a tremendous number of bizarre, odd symptoms 
suggested that he was seriously emotionally disturbed.  His 
frankness and openness were an effort to impress the 
psychologist with the numerous problems that he experiences 
and to possibly excuse any disruptive or disorganized 
behavior he may create.  The examiner also noted that the 
Veteran will continue to react in a post-stress syndrome 
fashion until he receives some type of compensation or 
recognition for his disabilities.

Complaints of severe stress, depression, nervousness and 
nightmares were noted in a January 1982 VA neuropsychiatric 
examination.  Auditory hallucinations were also reported.  
Physical examination noted that his cranial nerves appeared 
grossly intact and that his optic discs were clear.  His 
speech was coherent and his memory and judgment appeared 
adequate.  Following this examination and a review of the 
Veteran's treatment records, diagnoses of moderate to 
moderately severe atypical psychosis and headaches were made.  
The examiner noted that PTSD was not found on this 
examination.

The Veteran reported insomnia, suspiciousness, auditory 
hallucinations and feeling as if he was still in Vietnam in a 
February 1982 VA treatment note.  The provider noted that the 
Veteran was smiling while reporting these symptoms.

Additional psychological testing was conducted in March 1982 
on request of the Veteran's treating VA therapist.  The 
examiner noted that the Veteran cooperated during the early 
part of the testing but was noted to become somewhat 
impulsive and impatient with the testing.  No hallucinations, 
delusions or psychotic processes were found during the course 
of the testing.  

Following the psychological testing, the examiner opined that 
the Veteran gave indications of malingering and that he was 
"trying to develop some dependency on the VA for financial 
support."  Severe organic or psychotic illnesses were not 
found on examination and his level of anxiety was noted to be 
minimal.

Psychological testing was again performed in August 1982.  
These results indicated that either the Veteran did not 
understand the questions, that he was answering at random, 
that he was malingering or that he was frankly and overtly 
psychotic at the time of testing.  The examiner noted that 
the Veteran certainly understood the items and that his 
behavior during the examination in no way appeared to be 
overtly out of control.  The examiner noted that he 
"strongly" felt the Veteran was malingering based upon his 
testing results.

In an April 1983 VA treatment record the Veteran was noted to 
not meet the diagnostic criteria for PTSD 

A February 1983 VA treatment note shows a diagnosis of 
passive-aggressive personality disorder.

An August 1984 VA treatment note reflects the Veteran's 
reports that he was too disabled by PTSD to work.

The Veteran was noted to be non-psychotic in a July 1984 VA 
treatment note.

A November 1984 private hospitalization note indicates that 
the Veteran had been admitted following a petition for 
commitment.  Mental status examination noted that he was 
alert and oriented but that his associations were somewhat 
loose.  He did not appear to be paranoid or actively 
hallucinating and his affect was mildly hostile.  Cognitive 
functions were grossly intact and his judgment and insight 
were poor.  An initial impression of passive-aggressive 
personality, rule-out schizophrenia, was made.

Continued complaints of nervousness, tension, depression and 
difficulty sleeping were noted in a July 1985 VA psychiatric 
examination.  The Veteran's speech was noted to be coherent 
and his memory appeared to be adequate.  Following a review 
of the Veteran's treatment records, diagnoses of atypical 
depression and paranoid schizophrenia by record without 
pertinent findings on this examination were made.

Reports of insomnia, stress, anxiety and headaches were noted 
in a January 1987 VA treatment note.  The provider noted that 
the Veteran's primary complaint was compensation and that no 
new problems were reported.

The Veteran was involuntarily committed to a private facility 
in April 1991 following his threats of suicide and threats to 
family members.  Auditory hallucinations, paranoid thoughts, 
nightmares and flashbacks to Vietnam were reported.  Sleep 
disturbances and suicidal and homicidal ideations were 
denied.  His insight and judgment in relation to his illness 
appeared to be poor.  A diagnosis of undifferentiated 
schizophrenia was made.

A January 1992 SSA decision determined that the Veteran's 
disability began in April 1991.  The Veteran had claimed that 
his disability began in March 1977.  A Psychiatric Review 
form that accompanied this decision indicated that the 
Veteran suffered from a schizophrenic disorder from May 1981 
to March 1991 and from both a schizophrenic disorder and an 
anxiety-related disorder from April 1991 to the present.

Chronic paranoid-type schizophrenia was diagnosed on private 
treatment in June 1998.

Paranoid ideation was reported in a September 1998 private 
psychiatric evaluation.  The Veteran provided vague responses 
to questions regarding auditory and visual hallucinations.  
Insight into the nature of his illness and the need for 
treatment was noted to be extremely poor.

Chronic paranoid schizophrenia was diagnosed in a January 
2001 private treatment note.

A July 2003 VA psychiatric examination reflected the 
Veteran's complaints of sporadic auditory hallucinations, 
some suspiciousness and ideas of reference.  He reported 
sleep disturbances, difficulty falling asleep, nightmares, 
anxiety, an exaggerated startle response and the avoidance of 
crowds.  He denied past suicide attempts or panic attacks.  

The examiner noted that the Veteran was "quite vague" and 
that he was a little difficult to understand as he had 
trouble with articulation.  He reported being exposed to 
enemy rocket, mortar and small arms fire while stationed in 
Vietnam and that he occasionally went on drops to reinforce 
units.  He also reported being sent to the rear to retrieve a 
Jeep and that he was force to spend the night alone along 
Route 2.  Mental status examination noted no loose 
associations, flight of ideas, bizarre motor movements, tics, 
or impairment of thought processes or communication.  
Suicidal or homicidal ideations were denied.  His memory 
appeared good while his insight and judgment appeared to be 
marginal.

The examiner noted that the Veteran did endorse symptoms that 
were consistent with PTSD and schizophrenia.  Following this 
examination and a review of the Veteran's treatment records, 
the examiner opined that these symptoms were more consistent 
with his long-standing chronic schizophrenia diagnosis.  The 
diagnosis was chronic undifferentiated schizophrenia.  It was 
not likely that his schizophrenia had its onset while in 
service as both the clinical record and the Veteran's 
subjective reports suggest that this condition began after 
service.

In an undated stressor statement, the Veteran reported being 
assigned to the 23rd Infantry Division at Firebase Stinson.  
He reported being hit with rockets and mortars at Tra Bong 
and that someone named "Kentucky" was hit with shrapnel.  
Firebase Stinson was also hit "many times" with small arms 
fire,  rockets and claymore mines.  He described another 
incident in which he was to meet up with other individuals 
along Highway 2 but these individuals did not appear, forcing 
him to spend the night alone.  These events occurred between 
July 1970 and July 1971.

In an undated statement the Veteran's cousin reported that he 
was full of life prior to service in Vietnam.  After service, 
he was "never the same," had problems with authority 
figures and problems adjusting to normal life.  He also 
relieved his experiences in Vietnam.

The Veteran reported in a January 2005 statement that the 
current wars cause him additional stress.  He was subjected 
to incoming rockets, missiles and small arms fire and that a 
command post he was received direct hits during service.  
Other soldiers were hit with enemy fire.  The incident in 
which he was ordered to retrieve a Jeep from the rear and in 
which he spent the night alone occurred less than three weeks 
prior to him leaving Vietnam.  He detailed another incident 
in which his knees were bruised while under attack and he 
declined a Purple Heart offered by the medic.

A November 2005 private emergency room treatment note 
contains an admitting diagnosis of schizophrenia.

PTSD 

Entitlement to service connection for PTSD was last denied in 
an August 2003 rating decision as the competent medical 
evidence of record was negative for a diagnosis of PTSD.  A 
timely substantive appeal was not received and this rating 
decision is final.  38 U.S.C.A. § 7105(c).

The evidence considered in the August 2003 rating decision 
included the Veteran's service treatment records, portions of 
his service personnel records, an August 1975 VA neurological 
examination, a January 1982 VA neuropsychiatric examination, 
a July 1985 VA psychiatric examination, a July 2003 VA 
psychiatric examination and VA treatment records.  A SSA 
decision and various private treatment records were also 
considered.

Additional evidence received since the August 2003 rating 
decision included a January 2005 statement from the Veteran 
and a November 2005 private emergency room note.

The Veteran's service connection claim for PTSD was last 
denied as he had not been diagnosed with the condition.  As 
such, competent medical evidence establishing a current 
diagnosis of PTSD is required to reopen the claim.

No such evidence has been received.  The additional evidence 
submitted by the Veteran is essentially duplicative of 
evidence previously submitted and does not establish the 
missing element of a PTSD diagnosis.  His reports regarding 
an on-going symptomatology were considered in the previous 
decisions.  He has provided additional information regarding 
alleged combat stressors, but absent a showing of current 
PTSD as required by 38 C.F.R. § 3.304, this evidence does not 
have a reasonable possibility of substantiating the claim.

As the additional evidence received since the August 2003 
denial does not pertain to a current PTSD diagnosis, it does 
not have a reasonable possibility of substantiating the 
claim.  The service connection claim for an acquired 
psychiatric disorder is therefore not reopened and the appeal 
must be denied.  38 U.S.C.A. § 5015(b).

Acquired Psychiatric Disorder to include Paranoid 
Schizophrenia

The Veteran's service connection claim for an acquired 
psychiatric disorder to include schizophrenia was last denied 
in an August 1999 rating decision as the competent medical 
evidence of record did not establish a nexus between any such 
condition and service or establish that this condition began 
within one year of discharge.  This rating decision was not 
appealed and is final.  38 U.S.C.A. § 7105(c).

The evidence considered in the August 1999 rating decision 
included the Veteran's service treatment records, portions of 
his service personnel records, an August 1975 VA neurological 
examination, a January 1982 VA neuropsychiatric examination, 
a July 1985 VA psychiatric examination and VA treatment 
records.  A SSA decision and various private treatment 
records were also considered.

The evidence received since the issuance of the August 1999 
rating decision included a January 2001 private treatment 
note, July 2003 VA psychiatric examination, a January 2005 
statement from the Veteran and a November 2005 private 
emergency room treatment note.  Additional service personnel 
records that included a record of the Veteran's assignments 
and private treatment records were also received.

The Veteran's service connection claim for an acquired 
psychiatric disorder to include schizophrenia was last denied 
as the competent medical evidence of record did not establish 
a nexus between any such condition and service or establish 
that such a condition began within one year of discharge.  As 
such, competent medical evidence establishing a nexus between 
any diagnosed acquired psychiatric disorder and service or 
establishing that such a condition began within one year of 
discharge is required to reopen the claim.

No such evidence has been received.  The additional evidence 
submitted by the Veteran is essentially duplicative of 
evidence previously submitted and does not establish the 
missing elements.  The July 2003 VA examiner declined to find 
a nexus between his diagnosed schizophrenia and service.  His 
reports regarding a on-going symptomatology were considered 
in the previous decisions.  The newly received service 
personnel records are not relevant to the instant claim.

The Veteran's representative has pointed out that the Veteran 
has received a wide variety of diagnoses over the years, and 
has argued that his current diagnosis of paranoid 
schizophrenia is a new diagnosis and should therefore be 
considered a new service connection claim under Ephraim v. 
Brown.  82 F.3d 399 (1996) (a claim based on a new diagnosis 
will be considered a new claim).  The Veteran, however, was 
first diagnosed with paranoid schizophrenia in a March 1981 
private treatment note and that this document was contained 
in the evidentiary record prior to the issuance of the last 
rating decision.  The 1999 denial specifically considered the 
diagnosis of paranoid schizophrenia.  At times since 1999, 
the Veteran's disability has been diagnosed as 
"schizophrenia" or undifferentiated type schizophrenia.  
The prior final decisions considered diagnoses of 
schizophrenia and denied service connection for a nervous 
condition and psychiatric disability.  There has, therefore, 
not been a new diagnosis entitled to consideration as an 
original claim under Ephraim.  See Velez v. Shinseki, 23 Vet. 
App. 199 (2009).

As the additional evidence received since the August 1999 
denial is cumulative or duplicative, new and material 
evidence has not been received.  The service connection claim 
for an acquired psychiatric disorder to include schizophrenia 
is therefore not reopened and the appeal must be denied.  38 
U.S.C.A. § 5015(b).


ORDER

New and material evidence not having been received, the claim 
for service connection for PTSD is not reopened.

New and material evidence not having been received, the claim 
for service connection for an acquired psychiatric disorder 
to include schizophrenia is not reopened.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


